DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The Examiner notes that the English language cover page of the priority document recites an application number which is inconsistent with the priority claim in the Application Data Sheet and in the Specification.  However, the correct (or consistent) application number is evident in Arabic numbers on the first page of the Chinese language copy of the priority document.  Therefore, the priority document is accepted and appears to be correct despite the apparent typographical error on the English language cover sheet.  

Claim Rejections - 35 USC § 112 – Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “An electronic device which comprises the apparatus as claimed in claim 1.”  It is not clear how to interpret this claim because the apparatus in claim 1 is already an electronic device (i.e., a processor).  It may be that some additional elements were intended, but inadvertently omitted, for the electronic device of claim 10.  However, if this is the case then it is not clear what those additional elements are.
In the interests of compact prosecution, this claim is rejected under 112(b), 112(d), and 37 CFR 1.75.  However, all of these rejections relate to the same basic issue, so that they will likely all stand or fall together, unless the claim is interpreted in a manner that is not apparent to the Examiner.

Claim Rejections - 35 USC § 112 – Failure to Further Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 Claim 10 recites “An electronic device which comprises the apparatus as claimed in claim 1.”  Claim 1 is already an electronic device (i.e., a processor), so that this claim does not further limit claim 1.  
In the interests of compact prosecution, this claim is rejected under 112(b), 112(d), and 37 CFR 1.75.  However, all of these rejections relate to the same basic issue, so that they will likely all stand or fall together, unless the claim is interpreted in a manner that is not apparent to the Examiner.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. 
Claim 10 recites “An electronic device which comprises the apparatus as claimed in claim 1.”  Claim 1 is already an electronic device (i.e., a processor), so that claim 10 is a substantial duplicate of claim 1.  
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In the interests of compact prosecution, this claim is rejected under 112(b), 112(d), and 37 CFR 1.75.  However, all of these rejections relate to the same basic issue, so that they will likely all stand or fall together, unless the claim is interpreted in a manner that is not apparent to the Examiner.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance.
The prior art of record fails to teach, in combination with other claim limitations, an apparatus for performance estimation for a nonlinear communication system, configured to: estimate a performance of the nonlinear communication system according to a second signal outputted by the equivalent model and the first signal; wherein the equivalent model comprises an equivalent linear model and an equivalent additive noise model, the equivalent additive noise model attaching an equivalent additive noise to an output signal of the equivalent linear model to obtain the second signal, the equivalent additive noise being mathematically uncorrelated to the first signal.  
In particular, the prior teaches the general subject matter of the application such as an apparatus including memory that stores instructions and a processor for executing those instructions, and the prior art also teaches inputting a signal transmitted by a transmitter of the nonlinear communication system, and the prior art also teaches to estimate a performance of a system, and the prior art also teaches to model the operation of a system.  However, none of the prior art teaches all of these elements together, and none of the prior art of record teaches the remaining elements of the claim.  A more detailed discussion of the prior art is provided below.  
US 2002/0048062 (Sakamoto) at FIG. 1 teaches to measure characteristics of a transmitted signal between transmitters OS in terminal station 1W and corresponding receivers OR in terminal station 1E, and to send back indications of those measurements and uses them to control the operation of the transmitter, including compensation for distortions and noise.  

    PNG
    media_image1.png
    789
    415
    media_image1.png
    Greyscale

FIG. 2 illustrates details of one of the terminal stations.  

    PNG
    media_image2.png
    815
    491
    media_image2.png
    Greyscale

This shows the use of compensators 41D, 42A, 42B, and teaches measurement of noise (OSNR).  See also, for example:
[0054] The OH processing section 42F identifies the reception information about the wavelength .lambda.1 that was superimposed on the received overhead information of the optical signal of the wavelength .lambda.1 ', to transmit to the control section 43. 

[0055] The reception characteristics measurement section 42G, for example, based on the received signal equalization amplified by the equalizing amplifier 42D, measures and computes the signal to noise ratio (OSNR) and bit error rate (BER) of the optical signal of wavelength .lambda.1', and then transmits the result to the control section 43 as reception information about the wavelength .lambda.1'.
 
[0056] The control section 43, based on the reception information about the wavelength .lambda.1 from the OH processing section 42F, generates control signals for controlling the respective operating conditions of the modulator 41C, the variable dispersion compensator 41D, and the variable optical attenuator 41E, and also based on the reception information about the wavelength .lambda.1' from the reception characteristics measurement section 42G, generates control signals for controlling the respective operating conditions of the variable dispersion compensator 42A, the variable PMD compensator 42B, and the 0/1 judgment section 42E. Furthermore, this control section 43 also has a function for transferring the reception information about the wavelength .lambda.1' to the OH processing section 41 A, and the reception information about the wavelength .lambda.1 ' is superimposed on the OH information of the optical signal of the wavelength .lambda.1 by the OH processing section 41A. 

US 2018/0337641 (Prentice) at FIG. 1A teaches the reduction of second order non-linear distortions using a series of non-linear, linear, and non-linear circuits.  

    PNG
    media_image3.png
    660
    195
    media_image3.png
    Greyscale

See also, for example, [0017]:
[0017] FIG. 1A depicts an illustrative functional diagram of linear and non-linear circuit stages for removal of second order distortion in accordance with some embodiments of the present disclosure. Although particular functional blocks are depicted as being configured in a particular manner in FIG. 1A, in an embodiment the circuitry of FIG. 1A may include a first non-linear circuit stage 11 in series with a linear circuit stage 12 and a second non-linear circuit stage 13. 
See also [0018]-[0020] which discusses possible implementations of the various stages.  FIGS. 2 and 3 illustrate embodiments in which the signal phase is inverted on one of the stages using, for example, an inverter or components.
US 2006/0197577 (Mukherjee) teaches that it was known to reduce second order distortions using a feedforward system.  See [0003]: 
A feed-forward technique is capable of achieving suppression of distortion of around 18 dB, with individual controls for even- (second) and odd- (third) order suppression. A general non-linear transfer function can be synthesized in principle by filters/equalizers and a delay line. However, implementation and adjustment is often complicated.
It also teaches using a passive system to reduce various order non-linear signals.  See, for example:
[0008] These needs are met by the invention, which provides a system and method that removes even order, odd order and combined even and odd order nonlinear signal distortion, by generating distortion compensation components using a passive network. This approach does not require use of time delay lines or of phase matching techniques. In one approach, two or more diodes, arranged in an anti-series configuration, in an anti-parallel configuration, or groups of such diode combinations, are provided to selectively generate odd order and/or even order nonlinear terms in a signal intensity with controllable coefficients. The nonlinear terms thus generated are provided as pre-distortion terms and added to the original signal to cancel the lowest order nonlinear terms that would otherwise appear as part of the processed signal. More generally, one or more nonlinear devices is provided as part of a circuit shunt (e.g., as part of a T-network or a .pi.-network) to generate one or more specified nonlinear terms as pre-distortion terms. 
FIG. 5A illustrates one embodiment that generates odd order inter-modulation products.  

    PNG
    media_image4.png
    334
    523
    media_image4.png
    Greyscale


See also [0030] which discusses the operation of this circuit.  FIG. 8 illustrates an embodiment that generates even order non-linear components.  

    PNG
    media_image5.png
    354
    556
    media_image5.png
    Greyscale

See also [0044[ which discusses the operation of this circuit.
US 2014/0273889 (Manku) at FIG. 1 teaches second order distortion reduction using feedback system in which a processor 50 adjusts mixers 10, 14 to achieve a desired output result (e.g., see FIG. 1).

    PNG
    media_image6.png
    571
    469
    media_image6.png
    Greyscale

See, for example, [0022]:
[0022] In accord with certain implementations, the mixers 10 and 14 may have controllable parameters that can be adjusted directly or indirectly by a processor 50. Such controllable parameters can have an effect on the amount of 2nd order distortion produced at the output of the mixers and hence at the output of the filters. Processor 50 operates based on instructions stored in a memory 54 that includes instructions 58 that estimate the second order distortion and control the transceiver in a manner that helps to minimize such second order distortion components. Hence, a method can be provided to estimate/measure the second order distortion signal in the presence of a wanted signal during operation of the transceiver in the field. By taking this measurement, the second order terms can be minimized using a closed loop approach.

US 2014/0292406 (Dechen) teaches compensating for distortions of an amplifier by creating a complementary pre-distortion.  See, for example, FIG. 6 which illustrates pre-distortion 106 prior to the amplifier 116 and feedback paths to a computing algorithm 120 which makes adjustments to the pre-distortion 106 to achieve the desired output.

    PNG
    media_image7.png
    243
    304
    media_image7.png
    Greyscale

See also:
[0034] Let us consider another example by referring to FIG. 6, wherein the predistortion algorithm 120 acquires inputs from the output of the predistortion circuitry 106 (signal y) and the output of the power amplifier 116 (signal z). Additionally, the algorithm 120 receives the working conditions as the input. Let us model the output of the power amplifier in a matrix form under a varying drain voltage V.sub.dd as follows: 


    PNG
    media_image8.png
    219
    569
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    190
    574
    media_image9.png
    Greyscale


[0035] From Equation (22), a combined autocorrelation matrix R.sub.yyz and a combined cross-correlation vector r.sub.yzz similar to that of Equation (16) may be derived as follows:

    PNG
    media_image10.png
    193
    565
    media_image10.png
    Greyscale

where R.sub.yy represents autocorrelation matrix of Y, and the combined autocorrelation matrix R.sub.yyz comprises as sub-matrices autocorrelation matrix R.sub.yy as a function of the varying drain voltage .DELTA.V.sub.dd. 

    PNG
    media_image11.png
    96
    561
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    171
    574
    media_image12.png
    Greyscale

where e represents the coefficients to be applied to the predistortion circuitry 106. In order to reduce the complexity of the matrix inversion, the size of the combined autocorrelation matrix R.sub.yyz may be reduced, as described above. The size of the combined cross-correlation vector may be reduced accordingly. This may be achieved by eliminating least-significant samples or sub-matrix elements of the combined autocorrelation matrix and the combined cross-correlation vector, as illustrated in FIGS. 7A and 7B. FIG. 7A illustrates as diagonal lining elements removed from the combined autocorrelation matrix, and FIG. 7B illustrates as diagonal lining those elements removed from the combined cross-correlation vector. Mathematically, this may be achieved according to Equation (19) by limiting the number of rows and columns of at least some of sub-matrices of the combined autocorrelation matrix R.sub.yyz and the number of elements of at least some of the sub-vectors of the combined cross-correlation vector from n to ind1/ind2. This results in a reduced combined autocorrelation matrix and a reduced combined cross-correlation vector as follows: 

    PNG
    media_image13.png
    224
    800
    media_image13.png
    Greyscale

US 2011/0095819 (Valezquez) teaches to compensation for non-linear distortion in an amplifier.  In particular, it teaches to inversely model the non-linear amplifiers gain and phase characteristics to reduce non-linearity.  It also teaches to implement second order transfer functions.  See, for example, [0008]: “
Predistortion is another technique used to improve the linearity of amplifiers. … A predistortion circuit inversely models an amplifier's gain and phase characteristics and, when combined with the amplifier, produces an overall system that is more linear and reduces the amplifier's distortion. In essence, "inverse distortion" is introduced into the input of the amplifier, thereby cancelling to some degree any non-linearity the amplifier might have. …  Traditional predistortion techniques implement a second-order or third-order polynomial as the transfer function, which improves the linearity of a power amplifier. 
US 2009/0214215 (Li) teaches that it was known to use memory storing instructions, a processor which executes the instructions to perform desired functionality.  See, for example, FIG. 11 and [0048]:

    PNG
    media_image14.png
    838
    504
    media_image14.png
    Greyscale

[0048] FIG. 11 is a hardware block diagram of a computing device 1100 which can be used to implement various embodiments of systems and methods for electronic post-compensation of optical transmission impairments using digital backward propagation. Computing device 1100 contains a number of components that are well known in the computer arts, including a processor 1110 (e.g., microprocessor, digital signal processor, microcontroller, digital signal controller), an optical transceiver 1120, and memory 1130. These components are coupled via a bus 1140. Some embodiments also include a storage device 1150, such as non-volatile memory or a disk drive. In the embodiment of FIG. 11, impairment compensation logic 190 and backward propagation logic 765/1065 reside in memory 1130 as instructions which, when executed by processor 1110, implement systems and methods of fiber impairment compensation. Omitted from FIG. 11 are a number of conventional components that are unnecessary to explain the operation of computing device 1100. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636